Title: Elisha Ticknor to Thomas Jefferson, 24 August 1815
From: Ticknor, Elisha
To: Jefferson, Thomas


          sir, Boston, 24th Aug. 1815.
          I have this day received yours dated the 16th ins. at Monticello, covering a letter to my Son. I have not heard a syllable from him since my letter of the 7th ins. to you, which I suppose you must have received before this time—at least I hope it has reach’d you. I have had no opportunity to forward a line to him since your first letter came to hand; but, in about ten days, the Ship New-Packet, which carried him out, I expect will sail from this port to Liverpool, which will give me a fine chance to convey your letters and mine directly to Saml Williams, Esq; his Correspondent, No. 13, Finsbury Square, London. I suppose he is now in Amsterdam. I expect letters from him by the New-Galen, which is and has been hourly  looked for in this port for ten or fifteen days. If I get any thing of importance from him, I will forward it to you, sir, immediately.
          I am, sir In the highest consideration, your most obedient Servant,Elisha Ticknor.
         